Ames, J.
The statute of 1869, c. 110, under which the school district system was abolished, did not have the effect of immediately and literally terminating the legal existence of the districts themselves. It was rather the inauguration of a new system, which required some time and some formalities for its adjustment; and partly perhaps for that reason it is expressly provided, by the third section, that the corporate powers and liabilities of the districts shall “ continue and remain,” for the purposes expressed in Gen. Sts. c. 39, § 6 ; that is to say, so far as may be necessary for the enforcement of their respective rights and duties. When the act of 1869 went into effect, it became the duty of each town in which the district system was until then *109existing, to forthwith take possession of all the school-houses and other property belonging to the districts respectively, and after-wards to pay the appraised value of the property so taken, by levying upon the town a tax therefor, ^emitting to the taxpayers in each district the amount of such appraised value; or in each town the difference in value of the property of the several districts might be adjusted in such other manner as might be agreed upon by the parties in interest. Gen. Sts. c. 39, § 3. For the purpose of making all these adjustments, it is manifest that each district continued to have a corporate existence.
By the statute of the next year (St. 1870, c. 196,) the legislature saw fit to allow each town in which the district system had been abolished to return to that system, provided that at a meeting called for that purpose a vote of two thirds of the legal voters present and voting could be obtained in favor of so doing. The mode in which this reestablishment of the former system was to be accomplished was by reappraisement, and restoration to each district, of the property which the town had taken from it under the previous statute, and the readjustment of the tax thereby rendered necessary for the indemnity of the town in consequence of such reconveyance of property. It is true that the more recent statute does not in terms authorize the towns to submit to the voters the specific question whether they will reestablish the district system ; and that the precise expression of the statute is, that any town may, upon "certain terms, vote to reestablish school districts. But the two statutes are upon the same subject matter, and are to be construed in connection with each other. The manifest purpose of the legislature was to allow any town, that might see fit to do so, to return to the old order of things, and place itself in the same position in which it stood before the first of the two acts was passed. The only mode in which it was possible for any town to reestablish the district system, and to secure the re-conveyance of property, which was to replace the matter in its former position, was that provided for in the statute of 1870; and in voting to reestablish the old system the town may fairly be considered as intending to revive or recognize the former districts. Otherwise the vote would be wholly ineffectual for any *110purpose. The district system implies and means the subdivision into districts; and the reestablishment of the system after the new statute had taken effect would have the effect to reestablish the subdivision as it wa¡s before. The vote of a town is not to be construed with the strictness of an indictment or penal statute, and we think that by the vote in question the town reestablished the previous districts, within the meaning of the statute. The article in the warrant was “ to see if the town will vote to reestablish the school district system, or act or do anything in relation to the same.” Under this article the vote was, not only to reestablish the system, but also to agree to the valuation of the district property, — a vote which recognizes the former districts and implies their continuance.
It appears by the report, that one of the districts in the defendant town had united with a contiguous district in the adjoining town of Uorthbridge, in pursuance of the provisions of Gen. Sts. g. 39, § 42 ; and that the latter town has never voted to reestablish the district system. We do not see that this fact makes any material difference in the case. The Sts. of 1869, oo. 110, 423, undoubtedly dissolved this union, but so much of the united district as lies within the limits of the town of Sutton returns to its former position and character as one of the school districts of that town, and is of course revived, with the others, by the vote of that town to return to the ancient system. The special provisions of the St. of 1869, e. 423, as to the appraisement and division of property, and the payment for such property taken by the town, appear to be sufficient to meet the case of districts of that peculiar character.
The other objections to the tax assessed appear to us to be also untenable. The vote of the town that the appraisement of the school property of the year 1869 shall be the appraisement for the year 1870 was equivalent to a reappraisement. It was a formal adoption of certain figures, in dollars and cents, as the valuation at which they were willing to reconvey the property to the districts respectively. The vote that the assessment be laid upon the districts, “ as voted ” at a former town meeting, can only be interpreted to mean, under the circumstances, upon the valuation *111and in accordance with the policy or general determination of the town adopted at that former meeting. As it must be assumed that the use of the school-houses and other property is restored to the districts, we do not see that the terms of the vote, as to the reconveyance of the legal title to them, can be said to conflict with the provisions of the statute, which substantially leaves the division and mode of adjustment very much to the discretion of the town.

Judgment for the defendants.